                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             SOUTHERN DIVISION

DAVID LAMAR MILLS,                                )
                                                  )
       Plaintiff,                                 )
                                                  )
       v.                                         )   CIV. ACT. NO. 1:18-cv-584-ECM
                                                  )
ANDREW SAUL,                                      )
Commissioner of Social Security,                  )
                                                  )
       Defendant.                                 )

                                    OPINION and ORDER

       On July 11, 2019, the Magistrate Judge entered a Recommendation recommending

that the decision of the Commissioner be affirmed. (Doc. 22). On July 25, 2019, the

Plaintiff filed objections to the Recommendation. (Doc. 23).

       The Court has carefully reviewed the Plaintiff’s Objections, the Recommendation

of the Magistrate Judge, and the administrative record. The Plaintiff’s Objections largely

mirror his brief, and reiterate his claims presented in his complaint. The Plaintiff does not

point to any error committed by the Magistrate Judge. The Court finds that the well-

reasoned Recommendation of the Magistrate Judge effectively addresses all of the

Plaintiff’s claims. Accordingly, upon an independent review of the file in this case and for

good cause, it is

       ORDERED as follows that:

   1. the Plaintiff’s objections are OVERRULED;

   2. the Recommendation of the Magistrate Judge is ADOPTED;

   3. the decision of the Commissioner is AFFIRMED; and
4. this case is DISMISSED with prejudice.

   DONE this 30th day of July, 2019.


                                    /s/ Emily C. Marks
                             EMILY C. MARKS
                             CHIEF UNITED STATES DISTRICT JUDGE
